Title: From James Madison to Louis-André Pichon, 17 November 1801 (Abstract)
From: Madison, James
To: Pichon, Louis-André


17 November 1801, Department of State. In reply to  Pichon’s note of 2 Nov., states that the misunderstanding by which he issued passports for Saint-Domingue to French citizens having been rectified, the practice will cease. Adds, in reply to  Pichon’s 29 Oct. note, that the Treasury Department has ordered the restitution to Mr. Barney of the duties paid at Baltimore on Pichon’s account.
 

   Tr (AAE: Political Correspondence, U.S., 53:370). 1 p.; in French.


   In a letter to Talleyrand enclosing this note (ibid., 53:367–68), Pichon added that JM had explained in conversation that on the commencement of his duties he had signed several blank passports and in his absence the secretaries of the department had delivered some of them. Pichon’s letter to Talleyrand was erroneously dated 18 Brumaire (9 Nov.); it was probably written 18 Nov. 1801.

